Citation Nr: 1707210	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-22 185A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement for service connection for residuals of a cold injury to bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran previously requested a video conference before a Veterans Law Judge in a July 2014 Statement in Support of Claim.  See July 2014 correspondence.  The Board received a notification that the Veteran wished to withdraw his appeal the same day as the scheduled hearing and, as a result, a hearing on this matter is no longer required.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


